Citation Nr: 1448670	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to October 1985, and from November 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for PTSD, rated at 30 percent disabling.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of Virtual VA reveals VA medical records from June 2013 to March 2014, as well as duplicative documents.

In February 2013, the Veteran waived DRO consideration of additional evidence and requested his claim be sent directly to the Board for review.  Subsequent to this waiver, VA medical evidence was added to the record which reflects a disability picture that is either cumulative or consistent with evidence already of record and reviewed by the Agency of Original Jurisdiction (AOJ).  The Board finds that there is no prejudice to the Veteran in proceeding with adjudication at this juncture.


FINDING OF FACT

PTSD is productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA psychiatric examinations and counseling from December 2010 to March 2014, as well as the Veteran's service treatment records.  Lay statements of the Veteran and his spouse and a transcript from the Veteran's August 2012 hearing before a DRO are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran's PTSD has not significantly changed during the appeal period, and thus a uniform evaluation is appropriate.

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).


A GAF score ranging from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A GAF score from 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score from 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score 61-70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning.

A GAF score from 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF score from 81-90 would indicate absent or minimal symptoms and a GAF score from 91-100 would indicate superior functioning in a wide range of activities; no symptoms.  See DSM-IV.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 30 percent.  See 38 C.F.R. § 4.130, DC 9411.

For the following reasons, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD symptoms most nearly approximates impairment warranting a 50 percent rating.  The primary evidence during the appeal consists of VA treatment records from December 2010 to March 2014, as well as lay statements from the Veteran and his spouse.

In a December 2010 VA psychiatric consultation, the Veteran complained of insomnia, racing thoughts, depression, and anxiety.  A previous diagnosis of PTSD was confirmed, and the Veteran was assigned a GAF score of 45.

In January 2011, another VA mental health note revealed that the Veteran had insomnia, nightmares, flashbacks, and anxiety, but that he was cooperative, not agitated,  and was neat and well-groomed with good hygiene.  The Veteran denied having delusions, preoccupations, obsessions, compulsions, phobias, or suicidal or homicidal ideations.  He was fully alert and oriented and demonstrated adequate memory and concentration, as well as good judgment.  He complained that he would panic in closed spaces since his deployment.  He was assigned a GAF score of 45.

The Veteran continued to seek VA counseling and treatment from January 2011 through May 2011.  In February 2011, he reported having panic attacks, nightmares and insomnia, and described having hallucinations and hearing things.  The Veteran also complained of losing interest in significant activities, feelings of excessive guilt and worthlessness, intrusive recollections of events from his time in Iraq, persistent sadness, racing thoughts, and periods of elevated or irritable mood.  He denied suicidal or homicidal ideation, and was assigned a GAF score of 45.

During a May 2011 VA examination, the Veteran reported having difficulty concentrating and stated that he was jumpy and easily startled by things like car horns or jackhammers.  He also reported having tachycardia when reminded of his stressful military experiences.

During the May 2011 VA examination, the Veteran stated he avoided any situations with loud noises and had stopped shooting guns (which he had done in the past) because they reminded him of Iraq.  He had a moderate amount of difficulty remembering important events during his time in Iraq.  He stated that he had stopped talking on the phone since discharge, but denied feeling distant or cut off from other people.  He also denied episodes of impulsivity or hyperactivity.   The Veteran stated that he had many friends and that he enjoyed recreation and leisure activities such as riding his motorcycle.  He denied suicidal or homicidal ideation.  The examiner noted that the Veteran's affect was fairly well animated, his thoughts were for the most part organized (although briefly tangential), and he exhibited fair to marginal judgment.  The examiner also noted that the Veteran had a great deal of difficulty concentrating.

Upon the May 2011 VA examination, the examiner concluded that the Veteran's PTSD interfered with his social and occupational functioning, assigning him a GAF score of 60.  The examiner noted that PTSD caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that the Veteran was generally able to function satisfactorily in the areas of routine behavior, self-care, and conversation.  The examiner also noted that the Veteran had an alcohol abuse problem.

The Veteran continued to seek psychiatric treatment from May 2011 to April 2012, complaining of insomnia, anxiety, and panic attacks.  In July 2011, he reported an increase in panic attacks but denied suicidal ideation.  In August 2011 and September 2011, he reported anxiety, disturbing memories, nightmares, and jumpiness, but denied delusions or obsessions and displayed no overt psychotic symptoms or evidence of thought disorder.  He was assigned a GAF score of 45.

In December 2011, the Veteran complained of extreme anxiety relating to an airplane flight, and stated that he had recently gone 3 nights without sleep.  He also reported a single instance of suicidal ideation.  He was once more assigned a GAF score of 45.  In January 2012, the Veteran reported having multiple panic attacks over the previous several weeks, as well as insomnia.

In March 2012, a VA mental health note indicated that the Veteran was exhibiting compulsive symptoms, stating that it would take the Veteran 20 minutes to leave his house because he was "checking so many things" around the house.  At this time the Veteran was working part time doing repair and maintenance work, but did not have a steady job.  An April 2012 VA consultation indicated that, although the Veteran denied delusions, preoccupations, or obsessions and did not exhibit overt psychotic symptoms, he would repeatedly check locks and household items.  The Veteran was assigned GAF scores of 45 in March 2012, April 2012, and July 2012.

In August 2012, at his DRO hearing, the Veteran testified that he experienced frequent panic attacks, claustrophobia, chest pain, and general anxiety.  He stated he was unable to finish projects, he had memory loss, and that he experienced extreme anxiety in social settings.  He also said he had nightmares and flashbacks related to his time in Iraq, and that he had trouble maintaining focus, especially without his psychiatric medication.

The Veteran's spouse also testified at the DRO hearing.  She averred that the Veteran's symptoms had gotten worse over the past year, that the Veteran had cut off contact with most of his friends due to social anxiety, and that in fact there was only one friend whom he saw on a regular basis.  She stated that the Veteran had to take significant amounts of anxiety medication in order to function in social settings.

The Board notes that the Veteran and his spouse are competent to report their observations as to the Veteran's symptoms.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a lay witness is competent to report on that of which he or she has personal knowledge).  The Board finds them credible as to the Veteran's symptomatology.

In January 2013, the Veteran again received counseling for PTSD, reporting mild paranoia at his workplace, insomnia, and fatigue.  He was assigned a GAF score of 55.

In June 2013, an incident occurred in which the Veteran brandished a gun and threatened to shoot himself and his spouse, prompting his spouse to call the police.  In follow-up visits with VA, the Veteran's spouse stated that the Veteran had been drinking heavily over the past year and was acting increasingly erratic.  She stated that he would "scream[] at her and then act[] as if nothing is wrong."  She stated that the "pattern" over the past year was for the Veteran to become intoxicated (as he was during the June 2013 incident) and then rageful, and that he had made threats to shoot himself more than once.  Following the June 2013 incident, the Veteran was placed on VA's Suicide Prevention High Risk List.

After this incident, during a June 2013 VA mental health consultation, the Veteran acknowledged having suicidal thoughts on "several" occasions.  The examiner also noted that the Veteran was talkative and circumstantial, and that he lost his train of thought once during the conversation.  He was assigned a GAF score of 45.

The Veteran continued VA treatment and counseling from July 2013 to March 2014, displaying symptoms such as insomnia, nightmares, fatigue, irritability, anxiety, and panic attacks, and occasionally displaying suicidal ideation and compulsive symptoms.  In July 2013, the Veteran reported that, while he had not had suicidal thoughts since the June 2013 incident, his PTSD symptoms made it "extremely difficult" for him to work, take care of things at home, or get along with other people.

In an August 2013 VA psychiatric appointment, the Veteran stated that he was "in a daze" and that his "brain was so far gone" due to his psychiatric medications.  He also stated that he was depressed, angry, and sad.  He reported having marital problems.  He was assigned a GAF score of 50.

In September 2013, the Veteran was removed from the Suicide Prevention High Risk List based on a recommendation from a VA examiner.  In October 2013, he complained that his panic attacks were increasing in frequency, but noted that his marriage was doing well.  He also stated that his thinking was clearer and he was not "delusional like I was."  He said he felt depressed and sad, particularly sad that his children did not maintain contact with him.

In November 2013 and December 2013 counselling sessions, the Veteran was assigned a GAF score of 50.  In January 2014, he reported having suicidal thoughts.  In February 2014, he exhibited the familiar symptoms of insomnia, anxiety, and fatigue, but denied suicidal ideation, and was assigned a GAF score of 50.  In March 2014, he was seen again, with no major changes in symptomatology noted.

In addition to the medical evidence, the record contains lays statements from the Veteran and his spouse regarding the Veteran's PTSD symptoms.  In an August 2011 statement in which the Veteran expressed dissatisfaction with the VA examiner's May 2011 assessment, he averred that his panic attacks were more severe and more frequent than the May 2011 VA examination indicated, specifically that they occurred weekly and sometimes every day.  He also stated that, while he had a good long-term memory, his short-term memory was "very bad," as evidenced by him confusing the names of his doctors and forgetting where he parked his car.  The Veteran also indicated that he had difficulty saying the right things in social situations.

The Veteran's spouse also submitted a May 2012 statement describing the Veteran's symptoms.  She averred that the Veteran had "daily battles with anxiety" that caused him to miss social functions and disconnect from his children.  She said the Veteran rarely visited friends and family, and that, in order for the Veteran to successfully go out in public, he needed to take anxiety medicine prior to, during, and after the event.  She also said the Veteran had problems with anger and impulse control, as well as with alcohol abuse and insomnia.  She confirmed that he experienced panic attacks, and stated that the Veteran had increasing difficulty processing normal daily events, including an inability to handle multiple decisions at a time.  She noted compulsive symptoms, such as the Veteran's inability to leave the house without checking doors, windows, and appliances multiple times.

Taken as a whole, the evidence reflects that the Veteran's symptoms most nearly approximate the criteria for a 50 percent rating for his PTSD.

The Board notes that while the May 2011 VA examiner selected the criteria for a 30 percent rating as best summarizing the Veteran's level of occupational and social impairment, the Board is not bound by that determination.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  We find the report to be inconsistent with the other evidence of record and less probative in value.

The lay and medical evidence shows that the Veteran has panic attacks frequently, sometimes more than once per week, in line with the 50 percent rating criteria.  Although medical records do not indicate consistent memory loss, the Veteran asserted that he has memory loss with regard to events that happened in Iraq, as well as short-term memory loss illustrated by, for example, losing his car in a parking lot.  He has trouble concentrating, and in one instance (during an August 2013 VA mental health consultation) reported feeling like he was "in a haze" and that his mind was "so far gone."  In May 2012, his spouse reported that he had trouble handling normal, day-to-day activities, and the Veteran has stated that he has a hard time taking care of things at home and getting along with people.  In June 2013, he was noted to have circumstantial speech, and in multiple instances has shown symptoms such as repeatedly "checking" doors, windows, and household appliances.  The Veteran's GAF scores have ranged from 45 to 60, with the majority of scores in the 45-50 range, thus indicating a clinical acknowledgment that his symptoms and impairment in social and occupational functioning are more severe than the "occasional" impairment contemplated by a 30 percent rating.

Furthermore, the record shows that the Veteran's anxiety causes difficulties in establishing and maintaining social relationships.  His spouse averred (In the May 2012 statement) that the Veteran's anxiety frequently causes him to miss social engagements.  During the appeal period, he has disconnected from his children and has stopped maintaining contact with several of his friends.  

The Veteran has also displayed disturbances of motivation and mood, one of the criteria for a 50 percent rating.  His spouse stated that he is irritable and has a tendency to lash out when angry, and that he has changed from a loving, gentle person into a short-tempered, erratic one.  These symptoms were illustrated in the isolated June 2013 incident in which the Veteran brandished a gun and threatened to kill himself and his spouse.

In sum, the Board finds that, as the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating, an increase from 30 percent to 50 percent is warranted.  However, the Board finds that an evaluation in excess of 50 percent is not warranted, for the following reasons.

A 70 percent rating is not warranted because, while the Veteran has demonstrated some of the symptoms listed in the 70 percent rating criteria, such as occasional suicidal ideation and obsessional rituals, he has not exhibited sufficient manifestations to warrant a higher rating.  Specifically, the Veteran has not demonstrated symptoms such as illogical speech, near-continuous panic, spatial disorientation, or depression that prevents the Veteran from functioning independently.  He consistently appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  The Veteran repeatedly denied having delusions, preoccupations, obsessions, compulsions, or phobias.  In almost all VA consultations, examiners noted no overt psychotic symptoms or evidence of thought disorder (we do note that he has PTSD rather than a psychosis).  Although, as noted above, the Veteran did have an episode of threatening behavior in June 2013, he has not demonstrated unprovoked irritability with periods of violence.  In fact, there is no evidence that the Veteran has engaged in violent behavior during the appeal period.  Furthermore, although the record does reflect social impairment with respect to the Veteran's relationships with friends and family, the Veteran has not shown an inability to establish and maintain effective relationships.  The Veteran is married and maintains some contact with his children and at least one friend.

Therefore, as the record does not show symptomatology causing occupational and social impairment in most of the areas referenced by the 70 percent rating criteria, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 117, 118.

A 100 percent rating is not warranted because the evidence is against a finding of total occupational and social impairment.  In short, the criteria of a 100 percent rating are not met in this case.  As noted above, the Veteran's GAF scores have ranged from 45 to 60, which indicate serious or moderate impairment but do not rise to the level of total impairment.  He has consistently denied having persistent delusions or hallucinations.  The evidence, as noted above, shows that the Veteran is able to perform the activities of daily living and is generally orientated to time and place.  Furthermore, although the Veteran was a danger to himself and his spouse during the June 2013 gun-brandishing incident, this was an isolated event and he has more often than not denied suicidal or homicidal ideation.  In sum, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, an increased evaluation to 50 percent disabling, but no higher, is warranted under the general Rating Schedule.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows such symptoms as suicidal ideation, obsessional rituals, frequent panic attacks, difficulty concentrating, some impairment of short-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective personal relationships.  The Veteran's 50 percent rating under DC 9411 for occupational and social impairment with reduced reliability and productivity, as discussed in this opinion, contemplates his symptomatology.  38 C.F.R. § 4.130, DC 9411.  Higher evaluations are available for more severe symptomatology.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran is in receipt of service connection for degenerative disc disorder of the thoracolumbar spine, incontinence, radiculopathy of the right and left lower extremities, impairment of rectal sphincter control, chronic constipation, and scarring of the lower back.  Because the only increased rating claim on appeal at this time is for PTSD, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

As the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for the Veteran's service-connected PTSD, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 50 percent for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


